Citation Nr: 0912128	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  01-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the claim sought.

In February 2002, the Veteran testified before the 
undersigned Veterans Law Judge at a personal hearing at the 
Montgomery RO.  A copy of the transcript is of record.

The issue on appeal was denied by the Board in July 2004.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
June 2005 Order, the Court vacated and remanded the Board's 
decision pursuant to a June 2005 Joint Motion.  The Board 
remanded the claim for further development in December 2005.  
In June 2007, the Board again denied the Veteran's claim.  
The Veteran appealed the Board's decision to the Court.  In a 
June 2008 Order, the Court vacated and remanded the Board's 
decision pursuant to a June 2008 Joint Motion.


FINDING OF FACT

A back disorder was not demonstrated in service, nor was 
lumbar arthritis manifested to a compensable degree within 
the first year following discharge from active duty.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by military 
service, and spinal arthritis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see   38 U.S.C. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA did fail to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question for 
the claim on appeal.  Specifically, VA did not inform the 
Veteran of how disability evaluations and effective dates are 
assigned.  The Board finds, however, that any error in 
providing notice was nonprejudical to the Veteran.  Since the 
time of his original claim in August 2000, the Veteran's 
claim has undergone extensive development.  It has been 
appealed to the Board and Court and remanded to ensure 
compliance with VA's duty to assist.  During this time, the 
Veteran has been consistently provided with the information 
needed to develop his claim.  Hence, the Board concludes 
below that the preponderance of the evidence is against the 
Veteran's claim for service connection, and thus any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The record also reflects that VA fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate the claim, including VA medical 
records, and, as warranted by law, affording VA examinations.  
The Board is unaware of any outstanding evidence that could 
be obtained to substantiate the Veteran's claim that has not 
been either obtained or deemed to be unavailable.  There is 
not a scintilla of evidence that any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.

Background

The Veteran contends that he incurred a back disorder while 
serving in Vietnam as a mail clerk.  Specifically, in his 
August 2000 claim, he alleged incurring a back injury in May 
1970 after falling off a mail truck.  See also October 2000 
claim alleging the injury occurred in June 1970; June 2002 
Board hearing transcript alleging the injury occurred in 
October 1970.

Service treatment records are silent as to any complaints, 
treatment, or clinical findings pertaining to a back 
disorder.  The November 1970 separation examination noted a 
normal spine.  In the notes section, the Veteran wrote, "I 
am in good health" and signed his name.  The claims folder 
contains no competent evidence of a back disorder for years 
following his separation from active duty.

Private medical records dated in 1983 reveal that the Veteran 
was treated for a work-related injury.  He injured his back 
while throwing heavy steel ladders.  He also developed 
progressive pain and numbness in the right leg.  An x-ray 
taken soon after the accident showed a 50 percent narrowing 
of the L-5 disc space.  The remainder of the spine was 
unremarkable.  The Veteran was diagnosed with a probable 
acute herniated lumbar disc.  Subsequently he underwent 
several surgical procedures including a L5-S1 lumbar 
laminectomy.  At no point prior to 1997 did the Veteran 
report a history of a prior in-service back injury.

In September 1995, the Veteran underwent surgery for a 
cervical disc bulge from a prior automobile accident.  An 
August 1997 private medical record notes a 15-year history of 
the back locking since the 1983 surgery.  The Veteran 
reported his 1983 injury in his medical history but did not 
mention an in-service injury.

In an August 2001 letter, DCO reported serving as the company 
clerk while in Vietnam.  DCO recalled that the Veteran fell 
from the back of a truck sometime in the fall of 1970.  He 
also noted that the Veteran received treatment at a post 
hospital, and his convalescence consisted of several weeks of 
light duty.  DCO did not report personally witnessing the 
Veteran fall.

At the February 2002 Travel Board hearing, the Veteran 
testified that he fell from the back of a truck while 
handling mail in October 1970; about a month before his 
November 1970 separation examination.  He specifically stated 
that his injury occurred five weeks before separation, and he 
was placed on light duty until he discharged from the 
military in November 1970.  Notably, this testimony conflicts 
with the Veteran's August 2000 and October 2000 claims in 
which he reported falling from a truck in May 1970 and June 
1970, respectively.  The Veteran testified that he was not 
hospitalized in service.  He also testified that after his 
injury, he was given medication and put on light duty, and 
went to the hospital about three or four times before he was 
redeployed.  He noted that he was "hurting pretty bad 
then."  After he redeployed, he did not report to a hospital 
or seek medical treatment for his back.  After service, he 
worked on the railroad, and reportedly sporadically saw a 
hometown doctor for back pain who prescribed pills, topical 
medication, and exercises.  That doctor, however, had since 
died and his records were not available.  The Veteran further 
testified that he moved to Texas in 1980, where he worked as 
a welder.  He reported having back pain there, but did not 
see a doctor until 1983 when he injured his back at work and 
underwent surgery.

In March 2003, the Veteran was afforded a VA orthopedic 
examination.  The examiner thoroughly reviewed the evidence 
of record.  X-rays and an examination revealed severe, 
advanced degenerative disc disease and foraminal stenosis at 
L5-S1, and status post lumbar laminectomy, herniated disks at 
L5-S1.  The examiner noted the lack of medical evidence of 
back injury or treatment in service, and the lack of medical 
evidence of post service treatment until the Veteran 
sustained a work-related back injury in 1983 that 
necessitated surgery.  The examiner concluded that it was not 
at least as likely as not that the Veteran's back disorder 
was related to his military service.  

A September 2005 letter from Steve D. Johnson, M.D., noted 
that the Veteran reported no back pain until the mail truck 
injury in 1970.  The appellant reportedly underwent a lumbar 
laminectomy in 1983, as a result of a work-related injury.  
Dr. Johnson opined that the Veteran's chronic back problems 
began in 1970 after a military injury.  The reasoning for his 
opinion was that pathological specimens in 1983 confirmed a 
chronic herniated disc which was as likely as not to have 
started at the time of his injury in 1970.

At a May 2006 VA orthopedic examination, the examiner noted 
that after an extensive review of the records, he found no 
record of the Veteran's back injury in Vietnam.  The examiner 
noted Dr. Johnson's opinion that the back disorder as likely 
as not occurred at the time of the injury in 1970.  The 
examiner then opined that:

It is apparent that the veteran has a 
long history of back injury as stated 
in this report as in 1983 and presently 
as shown by MRI examination and 
clinical examination as well, but it is 
my medical opinion that I cannot state 
whether it is at least as likely as not 
the veteran has a current disability 
that began during service or was 
aggravated by service.  I cannot state 
whether it is at least as likely as not 
that the current back problems are the 
result of the alleged injury in 1970 or 
whether it is due to the intervening 
April 1983 post office work-related 
injury, due to no records available of 
his hospital treatment in May to 
October of 1970 when he was 
hospitalized in Long Binh Base 
Hospital.  It is of a necessity that 
these records be reviewed in order to 
base a medical opinion thereof.  
Therefore, these records were not made 
available by the Regional Office at 
this time and I cannot resolve this 
issue without resorting to mere 
speculation.

The medical file contains voluminous treatment records going 
back to 1983.  These records note the appellant's self 
reported history of an in-service back injury. They do not, 
however, record any medical opinion linking any back disorder 
to service, other than Dr. Johnson's opinion.  These include:

Records from the Texas Industrial 
Accident Board revealing that in April 
1983, while "throwing heavy steel 
ladders," the Veteran sustained an 
acute herniated disc at L5-S1.  He 
underwent chemonucleolysis, which 
failed, and he then underwent 
laminectomy and discectomy in September 
1983.

After a 1989 motor vehicle accident the 
Veteran complained of persistent neck 
pain and right upper extremity 
radiculopathy.  September 1995 computed 
tomography revealed disc herniation to 
the left at C6-7 and to the right at 
C7- T1, and the Veteran underwent 
laminectomy and discectomy.

An August 1997 magnetic resonance 
imaging showed disc desiccation at L1-
2; central disc herniation at L2-3; 
annular bulging without herniation at 
L3-4; disc desiccation, generalized 
annular bulging, possible minimal 
herniation to the right, and 
hypertrophy of facet joints, all 
combining to cause moderately severe 
central canal stenosis, at L4-5; and 
disc desiccation, marked interspace 
narrowing, disc herniation to the left, 
annular bulge, foraminal stenosis, and 
osteophyte formation, at L5-S1.

The file also contains statements from RLE, the Veteran's 
friend; and the appellant's sister in support of his claim.  
RLE reported that after the appellant returned from Vietnam 
he described falling from a truck and injuring his back.  RLE 
stated recalled witnessing the Veteran being in pain in 1971 
and 1972, i.e., after the appellant's separation from active 
duty, and that he was treated by a local doctor who passed 
away in the early 1980's.  The appellant's sister wrote being 
told that the Veteran injured his back while unloading a 
truck in Vietnam, and after his return to the United States 
the appellant regularly complained of back and leg pain.

VA has attempted to locate records of the Veteran's purported 
hospitalization or treatment at the Long Binh Hospital from 
May to October 1970, however no such records were found.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, private medical 
records, and lay statements.  Although this Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
his claim and what the evidence in the claim file shows, or 
fails to show, with respect to his claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 C.F.R. § 3.303 (2008).  
The absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third element is through a 
demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The record clearly shows that the Veteran has been diagnosed 
with degenerative joint disease and degenerative disc 
disease.  See August 2005 MRI.  The Board finds this 
qualifies as a current back disability.  As a back disorder 
was first diagnosed at least 13 years after separation, there 
is no competent medical evidence of compensably disabling 
arthritis within one year of the appellant's separation from 
active duty.  Hence, the provisions of 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309 do not provide a basis to 
grant this claim.

After reviewing the evidence of record, the Board also 
concludes that the preponderance of the evidence weighs 
against the Veteran's argument that his current disability is 
related to service.  In adjudicating a claim, the Board must 
assess the competence and credibility of the veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
Board also has a duty to assess the credibility and weight 
given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Board acknowledges that the Veteran is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  See also Buchanan, 451 
F.3d at 1337 (The Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence).

The Board must also weigh the probative value of medical 
opinions and decide where to give credit and where to 
withhold the same and, in so doing, accept certain opinions 
over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  
The Board is also mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
Board may favor the opinion of one competent medical expert 
over that of another, provided the reasons therefor are 
stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  
Further, while the Board is not free to ignore the opinion of 
a treating physician, neither is it required to accord it 
substantial weight.  See generally Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993).  The United States Court of Appeals 
for the Federal Circuit has declined to adopt a "treating 
physician rule," which would give preference, i.e., 
additional evidentiary weight, to this type of evidence.  See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

The Veteran originally argued that he sustained his injury in 
May 1970.  See also October 2000 claim noting that his injury 
occurred in June 1970.  At his February 2002 Board hearing, 
the Veteran stated that he injured himself in October 1970-
five weeks before redeployment from Vietnam-and was treated 
on an outpatient basis at the hospital.  He stated that he 
was assigned light duty for a few weeks until he separated 
from the military.  The lay statements aver that the Veteran 
fell in the fall of 1970 and was placed on light duty until 
returning to the United States for discharge.  Significantly, 
there are no treatment records from service noting care for 
complaints of back pain or injury.  There further are no 
records documenting any suggestion that the appellant was 
placed on light duty for a prolonged term prior to his 
departure from Vietnam or prior to separation from active 
duty.  Significantly, although Long Binh records are 
unavailable, only five weeks after allegedly falling, and 
allegedly during a period when the Veteran was "hurting 
pretty bad" and allegedly receiving outpatient treatments at 
the hospital, he specifically denied spinal problems.  
Rather, he wrote "I am in good health" at his separation 
examination.  The Board assigns more reliability to the 
Veteran's own statements made in 1970 than those proffered in 
support of a claim for monetary benefits.  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest 
may affect the credibility of a claimant's testimony).  The 
Board finds his claims regarding symptoms of back pain 
sustained from an injury to be inconsistent and lacking 
credibility and affords greater weight to his in-service 
statements of his physical condition.

The Board recognizes that Dr. Johnson found that pathological 
specimens in 1983 confirmed a chronic herniated disc which 
was judged as likely as not to have occurred at the time of 
the in-service injury.  The physician implied that since the 
Veteran's surgery in 1983 showed large amounts of calcified 
bone at the chronic L5 ruptured disc site, this was likely 
caused by a prior injury.  As the Veteran reported that he 
was injured in service, the physician then opined that this 
must have been the onset of his disability.  The Board may 
not, of course, disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran.  Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005).  The Board is not, however, bound to accept 
medical opinions which are based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann 
v. Brown, 5 Vet. App. 229 (1993).

The service medical records are negative for diagnoses, or 
treatment related to lumbar degenerative disc or joint 
disease, or any chronic back disorder.  Hence, it is clear 
that Dr. Johnson primarily relied on the appellant's self-
reported and unsubstantiated history of chronic residuals 
from an in-service back injury.  Again, the Veteran clearly 
stated at his separation examination that he was in good 
health.  Hence, his current assertion that he suffered a 
spinal injury which resulted in chronic disability only weeks 
beforehand is not probative.  Dr. Johnson fails to address 
the discrepancy between the Veteran's current assertions and 
his service treatment records because he relied solely on the 
appellant's own history, which is unsupported by the medical 
evidence.  Id.  Therefore, the Board concludes that Dr. 
Johnson's opinion is of de minimus probative value.

The Board, however, finds the VA examiner's March 2003 
opinion to be probative.  The examiner thoroughly reviewed 
the evidence of record.  The examiner fully explained the 
reasoning for his opinion based on examination, an x-ray 
review, and medical history.  Based on this thorough 
analysis, the VA examiner's opinion that a significant back 
disorder was less likely to have occurred from service is 
given more weight by the Board than the private opinion.

The Board carefully considered the Veteran's sworn testimony 
and the affidavits presented on his behalf, especially the 
statement provided by DCO noting that he recalled the 
appellant falling, injuring his back, and being placed on 
light duty in the fall of 1970.  The Board acknowledges that 
lay witnesses are competent under the law to describe eye-
witness accounts of injury or symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In his statement, 
DCO noted that the Veteran was one of several members of the 
company who traveled to the port to unload mail, and it was 
his recollection that he fell and injured his back while 
performing these duties.  The statement is unclear as to 
whether DCO personally witnessed the injury.  Despite this, 
the Board finds the Veteran's own statement of his "good 
health" condition only five weeks after the claimed injury, 
while allegedly on light duty for back pain, to be more 
probative of his actual in-service status.  The Board 
therefore concludes that a chronic back disability was not 
incurred during service.

Of great probative value is the fact that the record shows no 
evidence of continuity of symptomatology between November 
1970 and April 1983, no mention of any back disorder until 
April 1983, and no competent evidence linking any current 
back disorder to service that is based on medical evidence 
prepared contemporaneously with service.  The Veteran argues 
that he suffered from back pain and saw a family doctor 
during that period, and he is competent to state as such.  
Notably, however, at the Veteran's 1983 and 1995 through 1997 
appointments for his back, he did not report any prior in-
service back injury or ongoing symptoms of back pain in his 
medical history.  In his 1995 records, he only noted a 
history of a back injury and herniated disc in 1983.  If the 
Veteran had been suffering from a back disability since 1970, 
it is reasonable to believe that he would have reported such 
a disability to his treating physician who was treating him 
for his back.  This strongly weighs against the Veteran's 
credibility that he was suffering for 13 years with back 
pain, as he consistently failed to mention it as a part of 
his medical history to his treating physicians.

The Board considered the lay statements from the appellant's 
sister and from RLE.  Significantly, neither was a witness to 
the accident, neither is competent to aver that any current 
back disorder is related to service, and in suggesting a 
relationship to service, neither is shown to rely on any 
evidence other than the appellant's own statements.  Hence, 
their opinion suggesting that the appellant's current back 
disorder is due to service is of de minimus probative value.   
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, the Board concludes that a back disorder was 
neither incurred in nor aggravated by service, and spinal 
arthritis may not be presumed to have been so incurred.  As 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a back disorder is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


